 I)3l(ISIONS OF NATIONAIL LABOR RELATIONS BOARDGollin Block and Supply Company and IAocal 486, In-ternational Brotherhood of Teamsters, Chautfeurs,Warehousemen and Helpers of America. Case 7CA -14786July 10, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MLMBI RS JNKINSANI) MURPHYOn March 26, 1979, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled a cross-exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief'and has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.2TIlE RLMEDYHaving found that Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of theAct.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. We do not adopt thefinding in fn. 3 of the Administrative Law Judge's Decision, inasmuch as therecord indicates that, at the March 31 meeting attended by him, Gollin wasaware of the proposed pension payment agreement between 4-D and theUnion. That conclusion, however, does not affect the results herein, inas-much as we find that Respondent is bound by the memorandum agreementit signed on April 28 and is therefore obligated to sign and retroactivelyapply the written contract embodying the terms and conditions of employ-ment on which the parties had reached agreement on April 28. 1977.2The Administrative Law Judge's recommended Order requires that Re-spondent sign the written contract embodying the terms and conditions ofemployment on which the parties had reached agreement on April 28, 1977.General Counsel excepts to the failure of the Administrative Law Judge toorder as part of "The Remedy" that Respondent make employees whole forany losses they may have suffered as a result of Respondent's unfair laborpractices. We note further that the Administrative Law Judge inadvertentlyfailed to require that Respondent give effect to the terms and provisions ofthe agreed-upon collective-bargaining agreement retroactive to May I, 1977.Accordingly, we shall amend the Order and notice to so provide. In hisConclusion of Law 4, the Administrative Law Judge inadvertently referredto "8(aX5) and (9)" rather than "8(al(5) and (I)."Having found that Respondent has failed and re-fused to sign the collective-bargaining agreement em-bodying the terms of a memorandum agreementsigned on April 28, 1977, we shall order that, uponrequest, Respondent sign said collective-bargainingagreement forthwith. In addition, we shall order thatRespondent give effect to the terms of said agreementretroactive to May 1, 1977, and shall make employeeswhole for any losses they may have suffered by reasonof its failure to execute and sign the aforesaid agree-ment with interest thereon to be computed in themanner described in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing &Heating C'o., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modifiedherein, and hereby orders that the Respondent, Gol-lin Block and Supply Company, Munger, Michigan,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as modified:1. Substitute the following for paragraph (a):"(a) Refusing to bargain collectively in good faithwith Local 486, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, by refusing, upon request, to sign the collec-tive-bargaining agreement submitted by the Union inJune 1977 embodying the terms and conditions ofemployment on which the parties had reached agree-ment on April 28, 1977, and refusing to give effect tosuch contract retroactive to May 1, 1977."2. Insert the following as paragraph 2(b), and re-letter the subsequent paragraphs accordingly:"(b) Give effect to the terms of the bargainingagreement described above, retroactive to May 1,1977, and make the employees whole for any lossesthey may have suffered by the failure to sign theaforesaid agreement, with interest as set forth in thesection of the Board's Decision and Order entitled'The Remedy.'"3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF 'THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively ingood faith with Local 486, International Brother-243 NLRB No. 50350 GOL I.IN BLOCK & SUPPLY CO.hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, in the appropriate unitset forth below by refusing, upon request. to signthe collective-bargaining agreement submittedby the Union in June 1977 embodying the termsand conditions of employment on which theCompany and the Union had reached agree-ment.WE WILl NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights to self-organization:to form, join, or assist labor organizations, in-cluding the Union herein: to bargain collectivelythrough a bargaining agent chosen by our em-ployees; to engage in concerted activities for thepurposes of collective bargaining or other mutualaid or protection: or to refrain from any suchactivities.WE WILL, upon request, execute with theUnion a collective-bargaining agreement con-taining the provisions upon which we havereached agreement concerning rates of pay.wages, hours of employment, and other condi-tions of employment concerning employees inthe bargaining unit described below.WE WILL give effect to the terms of said agree-ment retroactive to May 1, 1977, and wE wl.l.make whole our employees, with interest, for anylosses they may have suffered due to our failureto execute or apply the terms of the above-men-tioned collective-bargaining agreement. The bar-gaining unit is:All I th-axle and double-bottom drivers, semiand 10-wheel drivers, straight truckdrivers, lifttruckdrivers, block machine operators, yard-men, mechanics and stonecutters employed bythe Respondent at its Munger, Michigan,place of business, but excluding supervisors asdefined in the Act.GOLLIN BLOCK AND SUPPLY COMPANYDECISIONSTATEMENT OF riE CASEWIL.LIAM F. JAcOBS, Administrative Law Judge: Thiscase was heard before me on June 6, 1978. at Bay City,Michigan. The charge was filed January 20, 1978, by Local486, International Brotherhood of Teamsters. Chauffeurs.Warehousemen and Helpers of America, herein called theUnion. The complaint issued March 3. 1978. alleging thatGollin Block and Supply Company. herein called Respon-dent or the Company, violated Section 8(a)(1 ) and (5) of theNational Labor Relations Act refusing to sign a collective-bargaining agreement the terms and conditions of whichhad been previously agreed upon.All parties appeared and were afforded full opportunityto he heard and present evidence and argument. Upon theentire record and based upon my observation of the demea-nor of the witnesses, I make the following:FIND)I(iS ()F FA('I1. IF it .SINESS ()o RSPOl)FNDN IRespondent, a Michigan corporation, is engaged in themanufacture and wholesale sale and distribution of cementblocks and related products. DIuring the calendar year1977' Respondent, in the course and conduct of its businessoperations, purchased goods and supplies valued in excessof $50,000 which were shipped directly to Respondent'splace of business in Munger. Michigan. from outside theState of Michigan. The complaint alleges, the answer ad-mits, and I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.1t. Itt L.ABOR OR(ANIZAIO()N IN1()\Y[LI)The Union is a labor organization within the meaning ofSection 2(5) of the Act.h1i. T1il ALI.FGE( ) tINFAIR I ABOR PRAII( lESCarl Havalda, business agent for the Union, has repre-sented employees of Respondent for approximately 12years. Prior to 1974. Respondent bargained as part of agroup of five employers. but in that year this group or asso-ciation broke up. so two of the employers negotiated to-gether while Respondent joined with the other two to bar-gain as a group of three, only later to break up further tonegotiate individually. The 1974 77 contract was due toexpire April 30. 1977. so by letter dated May 12, 1976.Respondent advised the Union of its intention to negotiatethe next contract as a single employer.On February 9 the Ulnion advised Respondent that itintended to modify certain portions of the contract and de-sired to negotiate with it toward that end. In accordancewith the requirements of the Act, it also, on the same date,notified the Federal Mediation and Conciliation Serviceand the Michigan Employment Relations Commission ofits intention.On March 17 negotiations began, a proposal already hav-ing been sent by the Union. On March 31 another meetingwas held at which Respondent offered a proposal2to theUnion through its representative William Bigham. Thetenor of negotiations was set by the Company's proposal inits first three paragraphs:(c()NRA(C PROPOSAI. FROM (i()l.l.IN BR.OCK ANI) S P'I'I.Y 10IAM1S 1IIRS l.O( A =486On your initial set of demands presented to GollinBlock and Supply the names of Acme. Euclid and VanPoppelin Brothers Block and Supply appeared. In ourt Hereafter all dates are 1977 unless otherwise indicated(;(C Exh 7351 DE(CISIONS OF NATIONAl. LABOR RELATIONS BOARDmeeting of March 17. 1977 at # I Executive ('enteryou gave us to understand the demands were devel-oped by employees from other plants.We have tried to make the Teamsters aware thatGiollin Block and Supply must negotiate its own con-tract, using as a basis for that the need to resolve theGollin Plant problems as well as the economic factorsof this operation solely.We will meet only with yourself and the Gollin Plantsteward, and expect to work under our rights as pre-scribed under the N.L.R.A.Thus, it is clear that Respondent intended to bargain solelyon the basis of its own economic situation without regard tothe position of' other block companies with which it hadbargained as an association in the past. According toHavalda. bargaining on March 31 took place much as Re-spondent desired. Respondent's proposal, as well as theUnion's proposal, was discussed without references to othercompanies. Agreement was reached on certain matters, butwhen a dispute arose over the pension contributions, themeeting broke up.The parties met again on April 21. Proposals were con-sidered from both sides. According to the Company's repre-sentative, during this meeting the steward brought in a peti-tion signed by Respondent's employees stating that theywanted exactly the same conditions that employees of 4 )had. Again according to the company representative, Re-spondent agreed to this, and therefore a tacit understandingevolved whereby Respondent's contract would be the sameas 4 D's contract. The Union's representative, however, de-nied that 4-D was ever mentioned during this meeting. Thesteward was called as a witness for the Company and statedthat he had attended the April 21 meeting and "produced"a document which indicated that all of the employees de-sired to be paid the same wages paid to employees of otherblock companies: Euclid, Acme, and Van Poppelin. He didnot mention 4-D.From the testimony of all of the witnesses, I find that atthe April 21 meeting Respondent continued negotiating asa single employer. 4-D was not mentioned, just as Havaldatestified, and the steward presented a petition from the em-ployees only for the purpose of advising their employer thatthey wanted to be assured that they would receive at leastthe same wages under the new contract that other blockcompany employees would receive. Respondent's mainconcern at this meeting appears to have been with pensionpayments and subsequently with the fact that 4-D3hadreceived a contract providing for lower pension paymentsthan the Union was demanding from Respondent. Respon-dent appears to take the position or at least implies that thesteward, on behalf of the employees, was petitioning at theApril 12 meeting for a contract identical to that of 4 Deven if it were less favorable to Respondent's employees;that is, even if it provided for smaller pension payments,like those contained in the 4-D contract. Such a position Ifind, is patently absurd. Clearly, the larger the paymentspaid into the pension fund by Respondent. the greater thePaul Gollin. Respondent's owner, did not know at the time the provisionsof the 4 D contract.benefit to its employees, and I cannot believe the stewardwould make such a demand. In any case. the Union was inno way bound by the employees' petition. of which. as faras the record indicates, the Union may well have been un-aware. In sum. I find that no implied agreement arose at theApril 21 meeting whereby the Union agreed to give to Re-spondent the same contract as that which had been negoti-ated with 4 D. Respondent's understanding to the contrarynotwithstanding.The old contract was due to expire May I, at which timea strike was threatened. Havalda spoke to Bigham severaltimes by telephone after their April 21 meeting. and theythen agreed to meet on April 28. On April 28 tavaldapresented to Respondent's representative a proposal con-taining various modifications of the existing labor agree-ment. The remainder, it was understood, was to remain un-changed. Havalda advised Bigham. at this time. that eitherhe agree to this proposal or a strike would ensue. Althoughhe at first refused, later Bigham agreed and did, in fact, signthe document. T'here was no discussion about 4 [) or itscontract during this meeting, and as to the other block com-panies, Havalda merely advised Bigham that Poppelin hadalready signed and that Euclid would sign later that day.Subsequently, the contract changes contained in theApril 28 proposal were physically incorporated into thenew contract, copies of which Havalda supplied to Bighamin June with a request to have them signed and later re-turned. Havalda made several calls to Bigham thereafterrequesting that the contracts be signed, but without success.IFinally. Bigham, on January 4 1978. advised Havalda thatGollin was not going to sign the contract because of thesettlement with 4 D. According to tiavalda, it was at thistime that Bigham brought up the subject of 4 D for the firsttime, asking. "What is going on with 4 D?" Havalda re-plied. "I don't know what's going on with 4 D. I don'trepresent 4-D." Respondent has ever since refused to signthe contract.General Counsel takes the position that Respondentsigned the modification proposal, which together with theunchanged portions of the 1974 77 agreement composedthe 1977 contract. and should be required to sign the 1977labor agreement which it agreed to when it signed themodification proposal. Respondent takes the position thatdespite the fact that it agreed to and executed the modifica-tion proposal on April 28, there was nevertheless an under-standing between the parties that Respondent's 1977 laboragreement would be the same as 4 D's 1977 labor agree-ment, and since there are substantial differences betweenthe two contracts, it is not required to execute the documentproffered by the Union.I have found that no understanding ever existed wherebythe Union agreed that Respondent's 1977 labor agreementwould be the same as 4 D's labor agreement. Moreover,under the parole evidence rule, a prior or contemporaneousoral agreement may not alter the terms of a written con-tract, and the Board has consistently applied this rule inrefusing to permit a party to a collective-bargaining agree-ment to vary the terms thereof by proving a contemporane-ous or prior oral agreement or undertaking. Freezer QueenFoods, Inc., 215 NLRB 638 (1974); Jerse', ContractingCorp., 112 NL.RB 660 1955). Inasmuch as Respondent has352 GOLLIN BLOCK & SUPPLY CO.failed and refused to execute a collective-bargaining agree-ment the terms and conditions of which it had previouslyagreed upon, I find it in violation of Section 8(a)(5) and (1)of the National Labor Relations Act. I. J. Heinz Companyv. N.L.R.B., 311 U.S. 514 (1941).Co)N('It'S()NS ()F LAWI. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All I Ith-axle and double-bottom drivers, semi and 10-wheel drivers, straight truckdrivers, lift truckdrivers, blockmachine operators, yardmen, mechanics, and stonecuttersemployed by Respondent at its Munger, Michigan, place ofbusiness, but excluding supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(h) of the Act.44. Since May 30. 1974, the Union has been the duly des-ignated exclusive representative of the employees in theunit found to be appropriate within the meaning of Sections8(a)(5) and (9) of the Act.'5. By refusing to sign a collective-bargaining agreementthe terms of which were otherwise agreed upon, Respon-dent has refused to bargain with the Union in violation ofSection 8(a)(5) and ( I ) of the Act.Till RMi)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionas set forth below designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and con-clusions of law and the entire record, and pursuant to Sec-tion 10(c) of the Act. I hereby issue the following recom-mended:' Admitted as amended at the hearing' Admitted in the answer.ORDER6Respondent, Gollin Block and Supply Company, Mung-er, Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withLocal 486, International Brotherhxood of Teamsters, Chauf-feurs. Warehousemen and Helpers of America, by refusing,upon request, to sign the collective-bargaining agreementsubmitted by the Union in June 1977 embodying the termsand conditions of employment on which the parties hadreached agreement.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Upon request by the Union, sign a written contractembodying the terms and conditions of employment onwhich the parties had reached agreement on April 28. 1977.(b) Post at its place of business in Munger. Michigan,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the Regional Directorfor Region 7. after being duly signed by Respondent's rep-resentatives, shall be posted by Respondent immediatelyupon receipt thereof, and he maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered bh anyother material.(c) Notify the Regional Director for Region 7. in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.6 In the event no exceptlons are filed as provided by Sec. 102.46 of theRules and Regulamions of the National abir Relations Board. the findings,conclusions. and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations. he adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notices reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nationallabor Relations Board"353